DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshiki et al. (JP2010/179611, hereinafter “Toshiki”).
In regard to claim 1, Toshiki discloses a laminate [0001]. The laminate comprises a fluororesin layer (a) and thermoplastic resin layer (b) [0091]. The thermoplastic layer is formed from a fluorine-free thermoplastic resin [0082]. The fluororesin has a fuel permeability coefficient of 2.0 g·mm/m2/day or lower [0072]. The fluorine-free resin layer (b) is formed from EVOH [0082]. EVAL F101 manufactured by Kuraray Co., LTD is used in the laminate [0122]. The fuel permeability coefficient is 0.4 g·mm/m2/day [0122]. EVAL F101 is the same EVOH used by the applicant (pg. 69 lines 18-20). The SP value is 12.3 (cal/cm3)1/2. Products of identical 
In regard to claim 2, Toshiki discloses that the fluororesin is chlorotrifluoroethylene copolymer [0055].
In regard to claim 3, Toshiki disclose that the fluorine-free resin layer (b) is formed from EVOH [0082].
In regard to claim 4, Toshiki discloses that the structure of the laminte is not particularly laminate, for example, a fluororesin layer (a) can be between two types of the same or different thermoplastic resin layers (b) [0091]. Thus, the laminate comprises an additional resin layer (c). 
In regard to claim 7, Toshiki discloses that the laminate is a tube for fuel [0094]. 
In regard to claim 8, Toshiki does not disclose the fuel permeability coefficient of 0.05 g·mm/m2/day for the laminate. Although the prior art does not disclose the fuel permeability coefficient of 0.05 g·mm/m2/day for the laminate, the claimed properties are deemed to be inherent to the structure in the prior art since Toshiki teaches an invention with a substantially similar structure, i.e. a laminate with a fluororesin having a fuel permeability coefficient of 2.0 g·mm/m2/day and a fluorine-free resin layer with a fuel permeability coefficient of 0.4 g·mm/m2/day and the chemical composition of the layers of Toshiki are the same as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiki et al. (JP2010/179611, hereinafter “Toshiki”) in view of Shimono et al. (US 8,530,014, hereinafter “Shimono”).
In regard to claims 5-6, Toshiki discloses a laminate structure that comprises a fluororesin layer and a fluorine-free resin layer as previously discussed. Toshiki is silent with regard to an adhesive layer wherein the adhesive layer contains a resin having an amine value of 10 to 80 (equivalents/106g). 
Shimono discloses a laminate that comprises a chlorotrifluoroethylene copolymer layer and a fluorine-free organic material layer (abstract). The laminate can comprises an adhesive layer between the fluororesin layer and the fluorine-free organic material layer (col. 16 lines 14-16). The adhesive layer is formed from nylons having high amine values (col. 16 lines 17-22). Shimono discloses that to achieve good interlaminar adhesion it is preferable to use polyamide resin with an amine value of 10 to 80 (equivalents/106g) (col. 15 lines 55-56). 
Toshiki and Shimono both disclose laminate structures that comprise a fluororesin layer and a fluorine-free resin layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the adhesive resin layer containing a resin having an amine value of 10 to 80 (equivalents/106g) as disclosed in Shimono in the laminate structure of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/            Primary Examiner, Art Unit 1782